Exhibit 10.8

Execution Copy

SIXTH AMENDMENT TO SEARCH SERVICES AGREEMENT

This Sixth Amendment to Search Services Agreement (“Sixth Amendment”) is entered
into by and between AOL Inc. (successor-in-interest to AOL LLC), a Delaware
corporation, with its principal place of business at 770 Broadway, New York, NY
10003 (“AOL”), and Time Inc. (“TI”), a Delaware corporation with offices at 1271
Avenue of the Americas, New York, New York 10020, effective as of April 30, 2010
(the “Sixth Amendment Effective Date”).

INTRODUCTION

The Parties hereto wish to amend the Search Services Agreement entered into by
and between the AOL and TI on August 23, 2007, as amended by the First Amendment
dated as of March 10, 2009, Second Amendment dated as of December 17, 2009, the
Third Amendment dated as of January 31, 2010, the Fourth Amendment dated as of
February 28, 2010, and the Fifth Amendment dated as of March 31, 2010
(collectively, the “Existing Agreement”). Together, the Existing Agreement and
this Sixth Amendment shall be referred to collectively as the “Agreement”.
Capitalized terms not defined in this Sixth Amendment shall have the meanings
set forth in the Existing Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the Existing Agreement as follows:

 

1. Term. Section 6.1 (titled, “Term”) of the Existing Agreement is hereby
deleted in its entirety and replaced with the following:

“This Agreement will commence on the Effective Date and shall expire at 11:59
p.m. (EST) on May 31, 2010, unless terminated earlier as provided for in this
Agreement (the “Term”). TI may terminate this Agreement by providing written
notice to AOL at least three (3) business days in advance of the desired
effective early termination date, which written notice may be in the form of
email to the following AOL employees: (i) Steve Quan, VP Business Development at
Steven.Quan@corp.aol.com, and (ii) Francis Lobo, VP AOL Search at
Francis.Lobo@corp.aol.com.”

 

2. TI Revenue Share. In the event that the Term of the Agreement is extended
beyond May 31, 2010, the Parties agree that the TI Revenue Share will be
decreased to eighty-five percent (85%) of Net Revenue.

 

3. Order of Precedence; Entire Agreement. Except as expressly modified by this
Sixth Amendment, all terms and conditions, and provisions of the Existing
Agreement shall continue in full force and effect. In the event of conflict
between the terms and conditions of the Existing Agreement and the terms and
conditions of this Sixth Amendment, the terms and conditions of this Sixth
Amendment will control. The Existing Agreement, together with any exhibits, and
schedules attached thereto and referenced therein, all as modified by this Sixth
Amendment, constitutes the entire and exclusive agreement between the Parties
with respect to the subject matter thereof.

 

4. Counterparts; Facsimile. This Sixth Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. This Sixth Amendment may be
executed by signatures transmitted by facsimile.

IN WITNESS WHEREOF, the Parties have caused this Sixth Amendment to Search
Services Agreement to be signed by their duly authorized representatives and
delivered as of the dates set forth below.

 

AOL INC.     TIME INC. By:  

/s/ Steven Quan

    By:  

/s/ Kavata Mbondo

Name:   Steven Quan     Name:   Kavata Mbondo Title:   VP, Business Development
    Title:   Dir., Inventory Analytics & Bus. Dev. Date:  

4/28/10

    Date:  

4/24/2010

 

Confidential